Citation Nr: 0808866	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral sensorineural hearing loss and assigned a 0 percent 
rating, effective October 29, 2004.  The veteran perfected an 
appeal as to the disability rating assigned.

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 2006.  A transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The results of a November 2004 VA audiological 
examination show that the veteran had Level I impairment in 
his right ear and Level I impairment in his left ear.

2.  The results of an August 2006 VA audiological examination 
show that the veteran had Level I impairment in his right ear 
and Level I impairment in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
4.86, Diagnostic Code 6100 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2004, prior to the 
initial adjudication of his service connection claim for 
bilateral sensorineural hearing loss in the July 2005 rating 
decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the letter stated: "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  This statement 
satisfied the fourth "element" of the notice requirement, in 
that it informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
August 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

Moreover, it is well to observe that service connection for 
bilateral sensorineural hearing loss has been established and 
an initial rating for that condition has been assigned.  
Thus, the veteran has been awarded the benefit sought, and 
his claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. at 490-491.  As such, section 5103(a) notice is 
no longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the veteran service connection for bilateral 
sensorineural hearing loss and assigning an initial 
disability rating for that condition, he filed a notice of 
disagreement contesting the initial rating determination.  
The RO furnished the veteran a Statement of the Case that 
addressed the initial rating assigned for his bilateral 
sensorineural hearing loss, included notice of the criteria 
for a higher rating for that condition, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran and his 
representative a fair opportunity to prosecute the appeal.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board is aware of the recent decision regarding proper 
notice in the Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  The Board finds, however, that as 
this case involves evaluating an initial rating rather than 
an increased rating, notice in compliance with Vazquez-
Flores  is not necessary here.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
examination reports, and private medical records.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's bilateral sensorineural hearing loss does not 
warrant an initial evaluation in excess of 0 percent at any 
time since the effective date of service connection on 
October 29, 2004.  The pertinent medical evidence of record 
consists of VA audiological examinations conducted in 
November 2004 and August 2006.

At the veteran's November 2004 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
35
45
LEFT
N/A
25
45
65
65

The report of the November 2004 VA examination shows that the 
veteran's manifested average puretone thresholds were 34 
decibels in the right ear and 50 decibels in the left ear, 
with speech discrimination of 94 percent in the right ear and 
92 percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level I 
impairment for the right ear and Level I impairment for the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree of 
bilateral hearing impairment is rated as 0 percent disabling.

These audiological findings of November 2004 show no 
exceptional patterns of hearing impairment in either ear; 
therefore, the current provisions of § 4.86(a) and (b) are 
not applicable to the November 2004 VA examination results.

At the veteran's August 2006 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
55
55
60
LEFT
N/A
40
55
60
65

The report of the August 2006 VA examination shows that the 
veteran's manifested average puretone thresholds were 54 
decibels in the right ear and 55 decibels in the left ear, 
with speech discrimination of 92 percent in the right ear and 
92 percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level I 
impairment for the right ear and Level I impairment for the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree of 
bilateral hearing impairment is rated as 0 percent disabling.

These audiological findings of August 2006 show no 
exceptional patterns of hearing impairment in either ear; 
therefore, the current provisions of § 4.86(a) and (b) are 
not applicable to the August 2006 VA examination results.

While the Board notes that the record also includes private 
audiological examination reports, dated June 2004 and June 
2006, the Board may not rely on such reports, as these 
examinations do not appear to have conformed with the 
required testing methods set forth in 38 C.F.R. § 4.85(a). 
That is, although the private audiologist (S.M.J.) who 
conducted the tests in both June 2004 and June 2006 used a 
puretone test and a "speech recognition test" (SRT), there is 
no indication that she performed the Maryland (CNC) 
controlled speech discrimination test, as required by 38 
C.F.R. § 4.85(a).  See 38 C.F.R. § 4.85(a).  An examination 
for hearing impairment for VA purposes must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Id.  The Board therefore cannot 
accept these private reports for the purpose of adjudicating 
the instant appeal.  In this regard, the Board emphasizes 
that it is bound, both by statute and regulation, to follow 
the regulatory provisions that require the performance of 
these particular tests.  See 38 U.S.C.A. § 7104 ("The Board 
shall be bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]"); see also 38 C.F.R. § 4.85(a).

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 0 percent, utilizing the 
provisions of 38 C.F.R. § 4.7, is not appropriate at any time 
since the effective date of service connection on October 29, 
2004.  The veteran's November 2004 and August 2006 VA test 
results (which are the only test results in the claims file 
that are compliant with § 4.85(a)) clearly fall within the 
parameters for a 0 percent rating, but no more.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables 
VI, VII, Diagnostic Code 6100 (2007).

The Board recognizes the veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the veteran's audiological examinations.  
See Lendenmann, 3 Vet. App. at 349.  In this regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted 
above, the Board lacks the authority to operate outside the 
bounds of applicable regulatory provisions, including the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

While the Board empathizes with the veteran's impairment, and 
does not dispute the fact that he has a bilateral 
sensorineural hearing disability, the Board must conclude, 
based on the results of mandatory auditory tests and the 
mechanical application of relevant regulations by which the 
Board is bound, that the level of his disability does not 
rise to a compensable rating at any time since the effective 
date of service connection on October 29, 2004.  See 38 
C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101(a).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's bilateral sensorineural hearing loss 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
to the veteran's bilateral sensorineural hearing disability.  
As a result, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a compensable evaluation at any time since the 
effective date of service connection for bilateral 
sensorineural hearing loss on October 29, 2004.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's disability has been no more than 0 percent 
disabling since the effective date of his award, so his 
rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable disability rating for 
bilateral sensorineural hearing loss is not warranted at any 
time since the effective date of service connection on 
October 29, 2004.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is denied.



							[Continued on next page]

ORDER

Entitlement to an initial compensable disability rating for 
bilateral sensorineural hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


